Citation Nr: 0820060	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ankle disability.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1974 to December 
1974 and from May 1976 to July 1983.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.


FINDINGS OF FACT

1.  The veteran did not incur a chronic spine disability in 
service or arthritis of the spine within the first post-
service year. 

2.  Claims for service connection of a right hip disability 
and a right ankle disability were denied in a December 2002 
rating decision, which the veteran did not appeal.

3.  The evidence added to the record since the December 2002 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claims and does not raise a 
reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  Service connection for a chronic spine disability is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2007).

2.  The December 2002 rating decision, which denied the 
claims for service connection of a right hip disability and a 
right ankle disability, is final.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007).

3.  Evidence received since the final December 2002 rating 
decision is not new and material and the claims are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant notice by a letter dated in May 
2004.  The notification substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate 
his claims and the relative duties of VA and the claimant to 
obtain evidence; Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims; and Kent v. 
Nicholson, 20 Vet. App. 1 (2006), notifying the claimant of 
the evidence and information that was necessary to reopen his 
claims and of the evidence and information that was necessary 
to establish entitlement to the underlying claims of service 
connection.  

Although the notice provided did not address either the 
rating criteria or effective date provisions that are 
pertinent to the appellant's claims, such error was harmless 
given that service connection is being denied along with his 
claims to reopen, and hence no rating or effective date will 
be assigned with respect to these claimed conditions.  
Dingess, 19 Vet. App. at 473.

VA has obtained the veteran's service medical records and VA 
medical records, afforded the veteran physical examinations 
and obtained medical opinions as to the etiology of his 
claimed disabilities.  A January 2002 VA treatment record and 
January 2006 VA examination report include references to the 
fact that the veteran is receiving Social Security 
Administration (SSA) disability benefits for a psychiatric 
disability.  Where VA has actual notice of the existence of 
records held by SSA which appear relevant to a pending claim, 
VA has a duty to assist by requesting those records from SSA.  
See Murincsak v. Derwinski, 2 Vet. App. 363, (1992) (emphasis 
added).  The claims on appeal are orthopedic and not 
psychiatric in nature; thus, the SSA records are not relevant 
to the current appeal.  Id.; Quartuccio, 16 Vet. App. at 187; 
see also 38 C.F.R. § 3.159(c)(2).  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for a Chronic Spine Disability

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
arthritis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A July 1979 service medical record shows a complaint of 
sacral pain after the veteran fell 60 to 80 feet while 
rappelling.  A June 1980 physical examination report notes a 
normal spine and musculoskeletal system.  The veteran's 
separation examination dated in May 1983 also showed a normal 
spine and musculoskeletal system.  On the reports of medical 
history associated with these examinations, the veteran 
denied swollen or painful joints a well as recurrent back 
pain. 

The earliest mention of a back problem appears in an October 
1995 VA medical certificate.  At the time the diagnostic 
impression was back pain especially after walking 100 yards.  
Several subsequent VA treatment notes contain notations 
regarding back pain and arthralgias of the back.  A December 
2004 treatment note shows a complaint of cervical and 
thoracic pain since a November 2004 motor vehicle accident.  
A November 2005 VA treatment note contains a diagnosis of 
chronic low back pain, degenerative disc disease 
(DDD)/compression fracture.  

In January 2006 the veteran was provided a VA examination 
with respect to his spine.  At the time, the veteran provided 
a history of injury due to impact from parachute jumps in the 
military.  He explained that he thought his low back problems 
were attributable thereto and reported low back pain ever 
since the July 1979 incident, noted above.  The veteran also 
stated the thought that he injured his back from running all 
the time in-service.  The examiner noted the history of in-
service complaint of sacral pain in July 1979, normal 
examinations in 1980 and 1983, as well has the first 
diagnosis of a low back disability in November 2005.  The 
examiner diagnosed multilevel DDD of the lumbosacral spine 
with foraminal stenosis.  The examiner concluded that this 
diagnosis was less likely than not attributable to service 
because no abnormal findings were noted on in-service 
examinations following the veteran's July 1979 complaint of 
sacral pain and the veteran denied recurrent back pain on his 
reports of medical history.  The examiner noted that the 
severely traumatizing event described by the veteran would 
typically require follow-up treatment, which was noticeably 
absent following the July 1979 complaint of pain.  The 
records showed that there was a one time note regarding 
sacral pain after a fall, without follow-up or further 
complaint or treatment.  The examiner further noted that the 
veteran did not have any spinal complaints on examination in 
1980 and 1983.  

Initially, the Board finds that presumptive service 
connection for the veteran's spine disability is not 
established because the first diagnosis of DDD (arthritis) 
was not made until 2005, approximately 22 years after the 
veteran's discharge from service.  Accordingly, the Board 
finds that this disorder did not manifest at all within the 
first post-service year.  

On a direct basis, the claim must also be denied.  The Board 
notes the history of in-service injury sustained while 
rappelling, but finds that this was an acute injury that 
resolved prior to the veteran's discharge, as reflected by 
the normal findings on his separation examination as well as 
the October 2006 VA examination.  Moreover, the competent 
medical evidence of record, particularly the October 2006 VA 
examination report, finds it less likely than not that the 
veteran's current disability of the spine is attributable to 
service, particularly his July 1979 injury.  The Board 
acknowledges the veteran's statements regarding attribution 
of his spine disability to service, but notes that as a lay 
person he is not competent to render such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Similarly, the Board notes the veteran's statements regarding 
continuity of low back pain since his July 1979 injury, but 
finds these statements lacking in credibility because they 
are inconsistent with the more contemporaneous in-service 
reports of medical history in which the veteran denied 
recurrent back pain.  It is the duty of the Board as the fact 
finder to determine credibility, whether it has to do with 
testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  Accordingly, the 
preponderance of the evidence is against the claim and it 
must be denied.  
New and Material Claims

The record reflects that the veteran's original claims for 
service connection for disabilities of the right hip and 
right ankle, were denied by a rating decision dated in 
December 2002, because these disorders were not incurred in 
service or otherwise related to service.  The veteran was 
notified of his right to appeal the decision in January 2003.  
He did not file an appeal, and the decision became final at 
the end of the statutory time limit.  38 U.S.C.A. § 7105.  
Because of this, these claims for service connection can only 
be reopened if new and material evidence has been submitted 
since the earlier decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.

Evidence is "new" if it was not of record at the time of 
the last prior final denial of the claim.  It is "material" 
if, by itself or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence must not 
be cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

For new and material evidence purposes only, new evidence is 
presumed to be credible.  The only exception would be where 
evidence presented is either (1) beyond the competence of the 
individual making the assertion or (2) inherently incredible.  
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis. Justus v. Principi, 3 Vet. 
App. 510 (1992); 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record at the time of the December 2002 
rating decision consisted of the veteran's service medical 
records, his then current VA medical records and private 
medical records pertaining to psychiatric treatment.  His 
service medical records did not show incurrence of chronic 
disabilities of the right hip and right ankle in service.  No 
evidence attributed any right hip or right ankle disabilities 
to service.  VA medical records showed complaints of right 
hip and right ankle pain.  

The veteran submitted a request to reopen these claims in 
February 2004.  Evidence associated with the claims folder 
since the December 2002 rating decision includes the 
veteran's current VA medical records and a January 2006 VA 
joints examination report.  The examination report contains 
diagnosis of subjective report of right ankle pain, with no 
objective findings to support a current diagnosis of a right 
ankle disability.  Likewise, with respect to the right hip, 
the examination report shows diagnosis of subjective report 
of right hip condition, with no objective findings to provide 
a current diagnosis of a right hip condition.  The newly 
received VA medical records contain discuss subjective 
complaints of pain in the right hip and right ankle, but do 
not include a diagnosis or discussion of any disabilities of 
the right ankle or right hip.

None of these items was available to the RO when it denied 
the veteran's claim in December 2002.  However, although the 
evidence is new it is not material because it does not relate 
to the unestablished fact that the veteran incurred chronic 
disabilities of the right ankle and right hip in service.  
The opinion offered after the January 2006 VA examination is 
strictly unfavorable and does not provide a diagnosis of 
these disabilities or attribute any claimed disabilities of 
the right hip and right ankle to service.  Evidence which 
weighs against the claim cannot serve as a basis for 
reopening.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  
Accordingly, the Board finds that the newly received evidence 
is not relevant to attribution of disabilities of the right 
hip and ankle to service and thus does not raise a reasonable 
possibility of substantiating the claims for service 
connection.




	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a chronic spine 
disability is denied.

New and material evidence has not been received to reopen the 
claim for service connection of a right hip disability, and 
the claim is not reopened.

New and material evidence has not been received to reopen the 
claim for service connection of a right ankle disability, and 
the claim is not reopened.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


